DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 04/26/2021.
No priority date is claimed.  Therefore, the effective filing date of this application is 12/21/2018.
Claims 1-3, 5, 7, 9-11, 15 and 20 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Response to Amendment

Amendments to drawings including replacement sheets of Fig. 1 and Fig. 10 are accepted and entered.  As a result, the previous objection to the drawings has been withdrawn.

Amendments to claims 2, 3 and 10 are effective to overcome the claim objections with respect to claims 2, 3 and 10.  Therefore, the previous claim objections with respect to claims 2, 3 and 10 have been withdrawn.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection in view of Lutz (“Coding Macromolecules: Inputting Information in Polymers Using Monomer-Based Alphabets”, Published 07/15/2015), Sun et al. (U.S. Publication No. 2016/0310926, Publication date 10/27/2016), and/or Pochan et al. (U.S. Publication No. 2020/0361996, effectively filed date 08/21/2018). 

Claim Objections

Claim 11 and 15 are objected to because of the following informalities:  

Regarding claim 11, the typo “fluorescence” in line 5 should be “fluorescence”.

.

	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the recited phrase “comprising alternating segments of rigid blocks and flexible linkers” appears to modify/specify the limitation “the polymer block sequence” instead of specifying the limitation “polymer chains” as intended.  Also, it is unclear regarding the term “polymer block” or “blocks” in recited limitation “polymer block sequence” and “rigid 

Claim 2 recites the limitation "the monomer sequence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It should be noted that there is another instance of “the monomer sequence” in line 4, which should be amended accordingly as needed.

Regarding claim 3, the recitation of “converting the digital data file into a monomer sequence” in lines 1-2 should be amended consistently with the step of “converting a digital data file into a polymer block sequence” recited in line 3 of claim 1.

Claim 5 recites the limitation "the linkers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the limitation “the linkers” refers to “first linker” or “second linkers” or both of them.

Claim 6 recites the limitation "the monomers" in line 1 and “the information” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim 7 recites the limitation "the linkers" in line 2 and the limitation “the monomers” in line 3.  There is insufficient antecedent basis for these limitations in the claim.



Regarding claim 15, it seems to have no connection/relation between the limitation “a polymer sequence” recited in line 2 and limitation “a pre-determined monomer sequence” recited in line 3.  Therefore, it is unclear whether/how the polymer sequence is related to the pre-determined monomer sequence (e.g., they are the same or different from each other or how they are related/derived from each other), and as a result, it is unclear how the polymer sequence can be derived from the polymer chains as recited in line 10 if the step of producing polymer chains recited in line 3 is not connected/related to the limitation “a polymer sequence” recited in line 2.

Claim 20 recites the limitation “the rigid monomer blocks” in line 3 and the limitation "the polymer chain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, this claim recites a composition of matter that is “a combination of one or more substances and includes all composite article” (see MPEP 2106.03 (I)), but it is unclear what is recited as “a composition of matter” and which substances are made of it. 

Other dependent claims are rejected as incorporating and failing to resolve the deficiencies of rejected independent claims upon which they depend correspondingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 10 (effective filing date 12/21/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Lutz (“Coding Macromolecules: Inputting Information in Polymers Using Monomer-based Alphabets”, Published on 07/15/2015), and further in view of Pochan et al. (U.S. Publication No. 2020/0361996, effectively filed date 08/21/2018).

As to claim 1, Bramlett et al. teaches:
“A method of storing digital data in non-biological sequence-controlled polymers” (see Bramlett et al., Abstract), comprising:
Bramlett et al., Fig. 3, step 302 for synthesizing one or more information-encoding polymer molecules; also see [0018] for synthesizing one or more information-encoding polymer molecules based on input data (e.g., a file)); and 
“encapsulating the polymer chains into microfluidic droplets” (see Bramlett et al., Fig. 3, step 304 for encapsulating the one or more information-encoding polymer molecules in a droplet) and 
“providing the microfluidic droplets with addresses” (see Bramlett et al., Fig. 3, step 308 for storing the droplet at a storage location in a microfluidic droplet storage array, wherein the storage location storing the droplet is interpreted as an address associated with the droplet; also see [0024] for maintenance of the droplets in an addressable state).
Thus, Bramlett et al. teaches encoding data/information as polymers encapsulated in droplets by synthesizing information-encoding polymer molecules based on input data (see Abstract and [0018]).  
However, Bramlett et al. does not explicitly teach:
“converting a digital data file into a polymer block sequence”; and
“synthesizing polymer chains according to the polymer block sequence”.
On the other hand, Lutz explicitly teaches:
“converting a digital data file into a polymer block sequence” (see Lutz, page 4764, Fig. 4 for encoding/converting a sequence of binary codes (i.e., a data string/file) into a sequence of nucleotides  (i.e., a polymer block sequence), wherein each nucleotide (e.g., C, G, T or A) is interpreted as a polymer block as recited); and
“synthesizing polymer chains according to the monomer sequence” (see Lutz, page 4764, Fig. 4 for synthesizing DNA chains based on sequence(s) of nucleotides).
Lutz's teaching to Bramlett et al.’s system by implementing a feature for converting input data/file into polymer block sequence and synthesizing polymers based on the polymer block sequence.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective and/or specific way/procedure for encoding file data in information-encoding polymer.  In addition, both of the references (Bramlett et al. and Lutz) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using synthetic polymers for data storage including encoding/storing data in polymers encapsulated in droplets or sol-gel.  This close relation between both of the references highly suggests an expectation of success when combined.
In addition, Bramlett et al. as modified by Lutz further teaches polymer molecules/chains including monomers connected to each other by spacers/linkers (see Lutz, page 4761, Fig. 2b or 2c).
However, Bramlett et al. as modified by Lutz does not explicitly teach the polymer including rigid monomers and flexible linkers as recited as follows:
“polymer chains…comprising alternating segments of rigid blocks and flexible linkers”.
On the other hand, Pochan et al. teaches:
“polymer chains…comprising alternating segments of rigid blocks and flexible linkers” (see Pochan et al., [0149] for kinked polymers comprised of rigid rod segments with flexible linkers; also see [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Pochan et al.'s teaching to Bramlett et al.’s system Pochan et al. (see [0149] and [0152]) to provide Bramlett et al.’s system with an effective/alternative way for altering the physical characteristics of polymer chains using flexible linkers and rigid rod/polymer segments .  In addition, both of the references (Bramlett et al. and Lutz) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synthesizing polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
	Bramlett et al. as modified by Lutz and Pochan et al. teaches:
“sorting the microfluidic droplets according to the addresses” (see Bramlett et al., [0022] for generating controlled force, by the controller, to cause one or more of the one or more droplets to move from one or more of the one or more locations in the microfluidic droplet storage array to the second interface (i.e., reader (see Fig. 1)), wherein droplets are selected/sorted based on their addressable storage; also see [0027] for using addressable electrodes to guide and eject droplets to and/or from the droplet storage locations; also see Lutz, page 4764, Fig. 4 for DNA release step); 
“sequencing the polymer chains to derive the monomer sequence” (see Bramlett et al., [0016] and [0029] for sequencing information-encoding polymer molecules; also see Lutz, page 4764, Fig. 4 for sequencing step); and 
Bramlett et al., [0009] and [0018] for data storage and retrieval based on information-encoding polymer molecules; also see Lutz, page 4764, Fig. 4 for decoding step).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
	Bramlett et al. as modified by Lutz and Pochan et al. teaches:
“wherein converting the digital data file into a monomer sequence uses a monomer alphabet having at least 2 characters” (see Bramlett et al., [0018] wherein information-encoding polymer molecules include a DNA sequence (i.e., monomer sequence); wherein monomer alphabet of DNA includes four characters (e.g., A, C, G and T); also see Lutz, page 4764, Fig. 4 for encoding step, wherein monomer alphabet of DNA including 4 different nucleotides (e.g., A, C, G and T)).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Bramlett et al. as modified by Lutz and Pochan et al. teaches:
“wherein sorting the microfluidic droplets comprises at least one of using electric fields, magnetic fields, light sources, using microvalves, and acoustic tweezers” (see Bramlett et al., [0022] for using controlled forces generated by the controller for selecting/sorting droplets from microfluidic droplet storage locations, wherein controlled forces can include electrophoresis (i.e., electric field), acoustic (i.e., sound wave), magnetic and/or other types of forces or signals; also .

Claims 4, 6-8 and 12-14 (effective filing date 12/21/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Lutz (“Coding Macromolecules: Inputting Information in Polymers Using Monomer-based Alphabets”, Published on 07/15/2015) and Pochan et al. (U.S. Publication No. 2020/0361996, effectively filed date 08/21/2018), and further in view of Church (U.S. Publication No. 2017/0017436, Publication date 01/19/2017).

As to claim 4, Bramlett et al. as modified by Lutz and Pochan et al. teaches all limitations as recited in claim 1. 
However, Bramlett et al. as modified by Lutz and Pochan et al. does not explicitly teach synthesizing polymer molecules/chains including using linkers as recited as follows:
“wherein synthesizing polymer chains comprises using a first linker to attach a first monomer to a microbead, then repetitively attaching second linkers and then monomers to form the polymer chains, wherein the first linker is one of either the same as the second linkers or different than the second linkers”.
On the other hand, Church teaches synchronizing polymer molecules/chains including using linkers as recited as follows:
“wherein synthesizing polymer chains comprises using a first linker to attach a first monomer to a microbead, then repetitively attaching second linkers and then monomers to form the polymer chains, wherein the first linker is one of either the same as the second linkers or Church, [0053] for preparing/synthesizing oligonucleotide sequences (i.e., polymer chains) using one or more of the phosphoramidite linkers (i.e., attaching between nucleotides (i.e., monomers); also see [0072] for using one or more of the phosphoramidite linkers to attach one oligonucleotide sequence to the support (e.g., a bead)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Lutz and Pochan et al.) by implementing a feature for using linkers to attach between monomers and between monomers and supports (e.g., beads, particles, etc.).  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to synthesize polymer chains and immobilizing polymer chains in support environment as suggested by Church, [0072].  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 6, Bramlett et al. as modified by Lutz and Pochan et al. teaches all limitations as recited in claim 1. 
However, Bramlett et al. as modified by Lutz and Pochan et al. does not explicitly teach:
“wherein the monomers that are used to encode the information are rigid and bulky molecular segments of distinct sizes”.
On the other hand, Church teaches:
Church, [0047]-[0048] for using different types of monomers to encode/store data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Lutz and Pochan et al.) by implementing a feature for using different types of monomer for encoding/storing information.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to encode/store information in form of monomers and/or polymers.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 7, Bramlett et al. as modified by Lutz and Pochan et al. teaches all limitations as recited in claim 1. 
However, Bramlett et al. as modified by Lutz and Pochan et al. does not explicitly teach:
“wherein synthesizing the polymer chains comprises inkjet printing the reactants, reaction-promoting additives, linkers and monomers into an array of microwells”.
On the other hand, Church teaches:
“wherein synthesizing the polymer chains comprises inkjet printing the reactants, reaction-promoting additives, linkers and monomers into an array of microwells” (see Church, [0054]-[0055] and [0095] for producing/synthesizing nucleic acid molecules or oligonucleotide 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Lutz and Pochan et al.) by implementing a feature for using ink jet printing techniques for synthesizing polymer chains.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to synthesizing polymers for encoding/storing data.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 8, Bramlett et al. as modified by Lutz and Pochan et al. teaches all limitations as recited in claim 1. 
However, Bramlett et al. as modified by Lutz and Pochan et al. does not explicitly teach:
“wherein synthesizing the polymer chains comprises one of flow chemistry, microfluidic reactors, microwell/surface-based catalysis, exposing a reaction solution to one of heat or electromagnetic radiation”.
On the other hand, Church teaches:
Church, [0028]-[0029] for producing/synthesizing nucleic acid molecules or oligonucleotide sequence (i.e., polymer chains) based on reactions on a surface of support (i.e., surface-based catalysis); also see [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Lutz and Pochan et al.) by implementing a feature for using microwell/surface-based catalysis for synthesizing polymer chains.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to synthesizing polymers for encoding/storing data.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 12, Bramlett et al. as modified by Lutz and Pochan et al. teaches all limitations as recited in claim 2. 
In addition, Bramlett et al. teaches sequencing information-encoding polymer molecules using a nanopore sequencer (see Bramlett et al., [0016] and [0060]).
However, Bramlett et al. as modified by Lutz and Pochan et al. does not explicitly teach:
“wherein sequencing the polymer chains comprises at least one of: using solid-state nanopores, biological nanopores, using mass spectrometry, FTIR spectroscopy, NMR spectroscopy, AFM and probe-based microscopy”.
Church teaches:
“wherein sequencing the polymer chains comprises at least one of: using solid-state nanopores, biological nanopores, using mass spectrometry, FTIR spectroscopy, NMR spectroscopy, AFM and probe-based microscopy” (see Church, [0048]-[0049] for sequencing a polymer using nanopores including solid state nonprotein nanopores or DNA origami nanopores).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Lutz and Pochan et al.) by implementing a feature for using solid state nanopores or biological nanopores for sequencing polymer chains.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to sequencing polymers for effectively decoding encoded data in polymers.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 13, Bramlett et al. as modified by Lutz and Pochan et al. teaches all limitations as recited in claim 2. 
In addition, Bramlett et al. teaches sequencing information-encoding polymer molecules using a nanopore sequencer (see Bramlett et al., [0016] and [0060]).
However, Bramlett et al. as modified by Lutz and Pochan et al. does not explicitly teach:

On the other hand, Church teaches:
“wherein sequencing the polymer chains comprises applying a voltage across a nanopore which induces the polymer chains to pass through a nanopore and then recording the resulting current measurements” (see Church, [0049]-[0050] for sequencing a polymer using a nanopore by measuring a change in ionic current when the polymer passes through the nanopore; also see [0048] for applying a voltage across a nanopore).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Lutz and Pochan et al.) by implementing a feature of sequencing polymer chains by measuring ionic current measurements.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to sequencing polymers for effectively decoding encoded data in polymers.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 13 and is similarly rejected including the following:
Bramlett et al. as modified by Lutz, Pochan et al. and Church teaches:
Bramlett et al., [0029] for sequencing the one or more information-encoding polymer molecules for reading data by data reader; see Su et al., Fig. 9 and [0063]-[0064] for sequencing VDNA sequence to data file; also see Church, [0048] for sequencing polymers to identify monomers and encoded data using changes in ionic current).

Claim 5 (effective filing date 12/21/2018) is rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Lutz (“Coding Macromolecules: Inputting Information in Polymers Using Monomer-based Alphabets”, Published on 07/15/2015) and Pochan et al. (U.S. Publication No. 2020/0361996, effectively filed date 08/21/2018), and further in view of Rohlff et al. (U.S. Publication No. 2013/0273068, Publication date 10/17/2013).

As to claim 5, Bramlett et al. as modified by Lutz and Pochan et al. teaches all limitations as recited in claim 4. 
However, Bramlett et al. as modified by Lutz and Pochan et al. does not explicitly teach: 
“wherein the linkers are flexible segments of polymers that are charged”. 
On the other hand, Rohlff et al. teaches:
“wherein the linkers are flexible segments of polymers that are charged” (see Rohlff et al., [0241] wherein linkers comprise any positively or negatively charged amino acid polymer; also see [0269] for flexible linker).
Rohlff et al.'s teaching to Bramlett et al.’s system (as modified by Lutz and Pochan et al.) by using linkers including charged segments of polymers.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to synthesize polymer chains using flexible linkers for connecting monomers.  In addition, both of the references (Bramlett et al. and Rohlff et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synthesizing polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 9 and 11 (effective filing date 12/21/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Lutz (“Coding Macromolecules: Inputting Information in Polymers Using Monomer-based Alphabets”, Published on 07/15/2015) and Pochan et al. (U.S. Publication No. 2020/0361996, effectively filed date 08/21/2018), and further in view of Lerner (U.S. Publication No. 2016/0004815, Publication date 01/07/2016).

As to claim 9, Bramlett et al. as modified by Lutz and Pochan et al. teaches all limitations as recited in claim 1 including providing the droplets with addresses (see Bramlett et al.,  Fig. 3, step 308 for storing the droplet at a storage location/address).
However, Bramlett et al. as modified by Lutz and Pochan et al. does not explicitly teach: 

On the other hand, Lerner teaches:
“wherein providing the microfluidic droplets with addresses comprises one of dyeing the microfluidic droplets with one or more optical fluorescent dyes, adding unique solutes to the microfluidic droplets, or using functionalized nanoparticle labels” (see Lerner., [0026] for identifying/addressing droplets by associating each droplet with fluorescent probe (i.e., a functionalized nanoparticle label) or spiking each droplet with a dye; also see [0027] for fluorescent dyes).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lerner's teaching to Bramlett et al.’s system (as modified by Lutz and Pochan et al.) by addressing/labeling droplets with fluorescent probe or fluorescent dye.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to identify droplets based on their associated fluorescence characteristic as suggested in Lerner (see paragraph [0116]).

As to claim 11, Bramlett et al. as modified by Lutz and Pochan et al. teaches all limitations as recited in claim 2 including providing the droplets with addresses (see Bramlett et al.,  Fig. 3, step 308 for storing the droplet at a storage location/address).
However, Bramlett et al. as modified by Lutz and Pochan et al. does not explicitly teach: 
“wherein providing the microfluidic droplets with addresses comprises adding one or more fluorescent dyes to the microfluidic droplets and sorting the microfluidic droplets 
On the other hand, Lerner teaches:
“wherein providing the microfluidic droplets with addresses comprises adding one or more fluorescent dyes to the microfluidic droplets and sorting the microfluidic droplets comprises applying a light to the microfluidic droplets to cause the dyes to fluoresce and detecting the fluorescence as a fluorescence signature” (see Lerner., [0026]-[0027] and [0116] for associating each droplet with fluorescent probe (i.e., a functionalized nanoparticle label) or spiking each droplet with a dye (e.g., fluorescent dyes (see [0027])), and identifying/detecting/sorting droplets based on its fluorescence intensity value).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lerner's teaching to Bramlett et al.’s system (as modified by Lutz and Pochan et al.) by addressing/labeling droplets with fluorescent probe or fluorescent dye.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to identify droplets based on their associated fluorescence characteristic as suggested in Lerner (see paragraph [0116]).

Claims 15, 17 and 18 (effective filing date 12/21/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Lutz (“Coding Macromolecules: Inputting Information in Polymers Using Monomer-based Alphabets”, Published on 07/15/2015), in view of Sun et al. (U.S. Publication No. 2016/0310926, Publication date 10/27/2016), and further in view of Lerner (U.S. Publication No. 2016/0004815, Publication date 01/07/2016).

	As to claim 15, Bramlett et al. teaches:
“A polymer data storage system” (see Bramlett et al., Fig. 1 and Abstract), comprising:
“a polymer synthesizer to produce polymer chains” (see Bramlett et al., [0016] for a module for synthesizing information-encoding polymer molecules);
“a fluidic encapsulation system to encapsulate the polymer chains in microfluidic droplets” (see Bramlett et al., [0018] for encapsulating the one or more information-encoding polymer molecules into a droplet, wherein any code/module for encapsulating the one or more information-encoding polymer molecules into a droplet as disclosed can be interpreted as equivalent to a fluidic encapsulation system as recited); 
“a storage for storing the microfluidic droplets” (see Bramlett et al., [0018] for the microfluidic droplet storage array for storing droplets);
“a droplet sorting system having at least an actuator to sort the droplets” (see Bramlett et al., [0022] for a controller that generates controlled forces to select and move one or more of the one or more droplets from one or more of the one or more locations in the microfluidic droplet storage array to the second interface (i.e., data reader), wherein the controller as disclosed can be interpreted as equivalent to either a droplet sorting system or an actuator as recited); 
“a sequencer to derive the polymer sequence from the polymer chains contained in the droplets” (see Bramlett et al., [0016] for a module for sequencing information-encoding polymer molecules; also see [0019] for different types of sequencers, e.g., a nanopore sequencer, a pyrosequencer, and enzymatic sequencer, and/or a sequencer using any other suitable technology).
Bramlett et al. teaches encoding data/information as polymers encapsulated in droplets by synthesizing information-encoding polymer molecules based on input data (see Abstract and [0018]).
Also, Bramlett et al. teaches the data storage apparatus for data storage and retrieval using information-encoding polymers (see Abstract), which must inherently include a module for converting data into information-encoding polymers and a module for converting the information-encoding polymers back into data in order to store and retrieval data as disclosed.
	In case that Bramlett et al. does not explicitly teach:
“a first converter to convert digital data to a polymer sequence”; 
“a polymer synthesizer to produce polymer chains according to a pre-determined monomer sequence”;
“a fluidic encapsulation system to apply addressing materials to the microfluidic droplets”; and
“a second converter to convert the polymer sequence to digital data”.
On the other hand, Lutz teaches:
“a first converter to convert digital data to a polymer sequence” (see Lutz, page 4764, Fig. 4 for encoding step for encoding/converting a sequence of binary codes (i.e., digital data) into a sequence of nucleotides  (i.e., a polymer sequence), wherein any code/function for performing the encoding step as illustrated can be interpreted as equivalent to a first converter as recited); 
“a polymer synthesizer to produce polymer chains according to a pre-determined monomer sequence” (see Lutz, page 4764, Fig. 4 for DNS synthesis step for synthesizing DNA chains based on sequence(s) of nucleotides, wherein any code/function for performing the 
“a second converter to convert the polymer sequence to digital data” (see Lutz, page 4764, Fig. 4 for decoding step for decoding/converting a sequence of nucleotides (i.e., a polymer sequence)a sequence of binary codes (i.e., digital data), wherein any code/function for performing the decoding step as illustrated can be interpreted as equivalent to a first converter as recited). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lutz's teaching to Bramlett et al.’s system by implementing features for converting data file into polymer sequence and vice versa, and synthesizing polymers based on the polymer sequence.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective and/or specific way/procedure to encode/decode between digital data into information-encoding polymer.  In addition, both of the references (Bramlett et al. and Lutz) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using synthetic polymers for data storage including encoding/storing data in polymers encapsulated in droplets or sol-gel.  This close relation between both of the references highly suggests an expectation of success when combined.
In addition, Bramlett et al. as modified by Lutz further teaches polymer molecules/chains including monomers connected to each other by spacers/linkers (see Lutz, page 4761, Fig. 2b or 2c).
Bramlett et al. as modified by Lutz does not explicitly teach a feature of synthesizing/producing polymers using small persistence length linkers of no more than two nanometers between monomers.
On the other hand, Sun et al. teaches a feature of synthesizing/producing polymers using small persistence length linkers of no more than two nanometers between monomers (see Sun et al., [0099] wherein the branches/linkers can be less than 1 nm in length).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sun et al.'s teaching to Bramlett et al.’s system by using linkers of different lengths including small length (e.g., < 2nm).  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective/alternative way for synthesizing polymers using linkers with appropriate lengths.  In addition, both of the references (Bramlett et al. and Lutz) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synthesizing polymers.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Bramlett et al. as modified by Lutz and Sun et al. does not explicitly teach a feature of applying addressing materials to droplets as recited as follows:
“a fluidic encapsulation system to apply addressing materials to the microfluidic droplets”.
On the other hand, Lerner teaches a feature of applying addressing materials to droplets (see Lerner., [0026]-[0027] and [0116] for associating each droplet with fluorescent probe (i.e., a functionalized nanoparticle label) or spiking each droplet with a dye (e.g., fluorescent dyes (see [0027])) for identifying/addressing droplets based on its fluorescence intensity value, wherein a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lerner's teaching to Bramlett et al.’s system (as modified by Lutz and Sun et al.) by addressing/labeling droplets with fluorescent probe or fluorescent dye.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to identify droplets based on their associated fluorescence characteristic as suggested in Lerner (see paragraph [0116]).

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 15 and is similarly rejected including the following:
Bramlett et al. as modified by Lutz, Sun et al. and Lerner teaches:
 “wherein the storage comprises one of a liquid storage, a frozen storage, a polymer shell encapsulated storage or a dehydrated storage” (see Bramlett et al., [0018] for microfluidic droplet storage array for storing one or more information-encoding polymer molecules encapsulated in an ionic solution such as water or storing droplets in air, oil or other gas or liquid).

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 15 and is similarly rejected including the following:
Bramlett et al. as modified by Lutz, Sun et al. and Lerner teaches:
“wherein the actuator comprises at least one of a light source, an electric actuator, a magnetic actuator, microvalves, and acoustic tweezers” (see Bramlett et al., [0022] wherein the .

Claims 16 and 19 (effective filing date 12/21/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Bramlett et al. (U.S. Publication No. 2018/0189448, Publication date 07/05/2018), in view of Lutz (“Coding Macromolecules: Inputting Information in Polymers Using Monomer-based Alphabets”, Published on 07/15/2015), in view of Sun et al. (U.S. Publication No. 2016/0310926, Publication date 10/27/2016), in view of Lerner (U.S. Publication No. 2016/0004815, Publication date 01/07/2016), and further in view of Church (U.S. Publication No. 2017/0017436, Publication date 01/19/2017).

As to claim 16, Bramlett et al. as modified by Lutz, Sun et al. and Lerner teaches all limitations as recited in claim 15. 
However, Bramlett et al. as modified by Lutz, Sun et al. and Lerner does not explicitly teach:
“wherein the polymer synthesizer comprises at least one of an inkjet printer, a flow reactor, a microfluidic reactor, or a microwell/surface-based catalysis fixture”.
On the other hand, Church teaches:
“wherein the polymer synthesizer comprises at least one of an inkjet printer, a flow reactor, a microfluidic reactor, or a microwell/surface-based catalysis fixture” (see Church, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Lutz, Sun et al. and Lerner) by implementing a feature for using ink jet printing techniques for synthesizing polymer chains.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to synthesizing polymers for encoding/storing data.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 19, Bramlett et al. as modified by Lutz, Sun et al. and Lerner teaches all limitations as recited in claim 15. 
In addition, Bramlett et al. teaches sequencing information-encoding polymer molecules using a nanopore sequencer (see Bramlett et al., [0016] and [0060]).
However, Bramlett et al. as modified by Lutz, Sun et al. and Lerner does not explicitly teach:
“wherein the sequencer comprises one of a solid-state nanopore array, a biological nanopore array, a mass spectrometer, a Fourier Transform infrared spectrometer, AFM, probe-based microscopy, electron microscopy, or a nuclear magnetic resonance spectrometer”.
Church teaches:
“wherein the sequencer comprises one of a solid-state nanopore array, a biological nanopore array, a mass spectrometer, a Fourier Transform infrared spectrometer, AFM, probe-based microscopy, electron microscopy, or a nuclear magnetic resonance spectrometer” (see Church, [0048]-[0049] for sequencing a polymer using nanopores including solid state nonprotein nanopores or DNA origami nanopores).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Church's teaching to Bramlett et al.’s system (as modified by Lutz, Sun et al. and Lerner) by implementing a feature for using solid state nanopores or biological nanopores for sequencing polymer chains.  Ordinarily skilled artisan would have been motivated to do so to provide Bramlett et al.’s system with an effective way to sequencing polymers for effectively decoding encoded data in polymers.  In addition, both of the references (Bramlett et al. and Church) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data storage based on encoded DNA or polymers.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 20 (effective filing date 12/21/2018) is rejected under 35 U.S.C. 103 as being unpatentable over Lutz (“Coding Macromolecules: Inputting Information in Polymers Using Monomer-based Alphabets”, Published on 07/15/2015), and further in view of Pochan et al. (U.S. Publication No. 2020/0361996, effectively filed date 08/21/2018).

As to claim 20, Lutz teaches:
Lutz, Abstract and page 4761, Fig. 2b or 2c for synthesizing information-containing macromolecules (i.e., polymers) which include a sequence of monomers, representing digital data (e.g., “0” or “1”), connected to each other by spacers (i.e., linkers)).
However, Lutz does not explicitly teach macromolecules (i.e., polymers or polymer chains) including rigid blocks/monomers and flexible linkers as recited as follows:
“polymer chains comprising alternating segments of flexible small persistence length linkers and one or more rigid monomer blocks”.
On the other hand, Pochan et al. teaches:
“polymer chains comprising alternating segments of flexible small persistence length linkers and one or more rigid monomer blocks” (see Pochan et al., [0149] for kinked polymers comprised of rigid rod segments with flexible linkers; also see [0128] for small, flexible organic linker between bundles or short rigid rods/blocks).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Pochan et al.'s teaching to Lutz’s system by synthesizing polymer chains with segments of rigid blocks and flexible linkers for representing digital data.  Ordinarily skilled artisan would have been motivated to do so as suggested by Lutz (see Abstract and page 4763, first column) that different kinds of polymers (e.g., natural/biological or non-natural/biological polymers can be synthesized to encode/represent digital data and  Pochan et al. (see [0149] and [0152]) that using flexible linkers between rigid rod/polymer segments can allow altering the physical characteristics of polymer chains (e.g., Lutz and Pochan et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synthesizing polymers.  This close relation between both of the references highly suggests an expectation of success when combined.



















Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Phuong Thao Cao/Primary Examiner, Art Unit 2164